Citation Nr: 0109911	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-00 446	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from January 1945 to 
July 1946 and from March 1948 to November 1957.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 1999 rating decision by the RO which denied 
the veteran's application to reopen a claim of service 
connection for a low back disorder.


FINDINGS OF FACT

1.  In an unappealed April 1997 decision, the RO denied a 
claim for service connection for a low back disorder.  In 
March 1999, the veteran applied to reopen that claim.

2.  The evidence submitted since the April 1997 RO decision 
is cumulative and redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the April 1997 RO decision, and his claim for service 
connection for a low back disorder is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R.§ 
3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from January 1945 to 
July 1946 and from March 1948 to November 1957.  His service 
medical records show that in October 1956, he was involved in 
an automobile accident.  Following the accident, he 
complained of back pain.  Physical examination revealed some 
spasm of the left lumbar muscles.  X-ray studies of the 
lumbar spine at that time revealed transitional vertebra with 
sacralization and spina bifida occulta which were considered 
congenital anomalies.  The radiologist stated that there were 
no changes in the lumbosacral spine which could result from 
recent trauma.  Two days after the accident, it was noted 
that there was a decrease of lumbar spasms.  However, he then 
developed left upper quadrant pain which radiated into the 
left lower abdomen and testicle.  He was referred to the U.S. 
Naval Hospital in Portsmouth and there he was diagnosed as 
having a traumatic ruptured spleen.  In December 1956, his 
diagnosis was changed to contusion of the left kidney.  In 
January 1957, he was discharged to duty.  

The veteran filed a claim of service connection for a back 
disorder in August 1975.

In September 1975, the RO denied service connection for a 
back disorder, including transitional vertebra with spina 
bifida occulta.

June 1977 X-ray studies of the lumbar spine revealed no 
evidence of fracture or neoplastic disease of the bone.  The 
studies revealed early degenerative changes with disc 
narrowing and postural modification.

A July 1977 medical report from Dr. Scullin shows that the 
veteran was first treated for complaints of low back pain 
with left leg radiation in June 1977.  At that time, the 
veteran gave a history of being in an automobile accident in 
1956.  He stated that there was no back injury noted at that 
time and that there was no other history of trauma to his 
back.  The veteran reported that he did not have any back 
pain until two years prior.  He stated that he thought his 
pain was due to being on his feet all day long.  He related 
that over the past two years his pain had progressively 
worsened.  The diagnoses were acute low back pain with 
probable herniated disc.

The veteran submitted a July 1977 letter from John P. 
Scullin, M.D.  In this letter, Dr. Scullin stated that he 
treated the veteran in June 1977 for complaints of left leg 
and low back pain.  He related that the veteran stated he had 
a numb sensation over the left thigh for the past 2 years and 
that he had experienced increased back pain over the recent 
months.  He noted the veteran's history of being in an 
automobile accident 20 years prior and that he ruptured his 
spleen.  Dr. Scullin stated he thought that the veteran may 
have myalgia paresthetica with probable compression of the 
lateral femoral cutaneous nerve of the thigh.  He stated that 
the veteran's back symptoms may be referable to a lumbosacral 
sprain type of syndrome superimposed by the degenerative 
changes that he had.  He related he could not rule out any 
disc problems even though he could not elicit any definite 
sciatic symptoms.

In September 1977, the RO denied the claim of service 
connection for a back disorder.

In January 1978, the veteran's representative argued that the 
veteran had a back disorder as a result of a automobile 
accident in service or that the service related automobile 
accident aggravated his congenital back defect.

April 1978 X-ray studies of the lumbosacral spine revealed no 
evidence of recent fracture or dislocation.  There was very 
minimal anterior spurring of the vertebral bodies, 
particularly of L4.  The disc spaces, intervertebral foramina 
and the pedicles were intact.  From April to June 1978, the 
veteran was hospitalized due to low back pain.  The diagnoses 
during hospitalization were degenerative joint disease of the 
lumbosacral spine and low back pain with meralgia 
paresthetica.  The orthopedic division of the hospital 
evaluated the veteran.  During this time, the veteran gave a 
history of being in an automobile accident in 1956, resulting 
in injuries.  He stated that since the accident he had had 
low back pain.  He reported that one-year prior he was 
hospitalized due to low back pain.  EMG studies showed normal 
sensory and motor conduction velocity, but did reveal some 
neurogenic changes along the anterior root level of L4 to L5.

The Board denied the claim of service connection for a back 
disorder in May 1978.

In September 1978, the veteran was diagnosed as having left 
L3-L4 neuropathy of questionable cause.  September 1978 X-ray 
studies of the lumbar spine revealed no evidence of fracture 
or dislocation; moderately extensive hypertrophic 
osteoarthritic changes; evidence of additional lumbar 
vertebral segment with the last lumbar segment being 
transitional in type and at which level, a small spina bifida 
occulta was apparent; maintained intervertebral spaces; and 
mild mid-lumbar scoliosis with convexity towards the left.

The veteran was hospitalized in October 1978 due to low back 
pain which radiated into the left leg.  During the 
hospitalization, he stated that he had back pain since an 
automobile accident in 1956.  Left L4 radiculopathy was 
diagnosed.  The veteran was hospitalized for further 
evaluation of his back disorder in December 1978.  Upon 
evaluation, the diagnosis was left fourth lumbar vertebra 
radiculopathy, etiology undetermined.

A March 1979 hospital report reveals a diagnosis of left 
fourth lumbovertebral radiculopathy, etiology undetermined.

In April 1980, the veteran was treated for complaints of low 
back pain.

In April 1981, the RO continued to deny service connection 
for a low back disorder.

In August 1981, the veteran continued to assert that he had a 
back disorder as a result of an automobile accident in 
service.

The veteran testified at a September 1981 RO hearing that he 
has a back disorder as a result of an automobile accident in 
service. 

A November 1981 VA examination diagnosed the veteran as 
having arthritis with loss of motion of the spine.  A 
hospital summary covering the period of April to May 1982 
reveals a diagnosis of lumbar radiculopathy and backache.

In October 1982, the Board denied the claim of service 
connection for a back disorder including arthritis, and it 
was noted that a new factual basis for the benefit had not 
been presented.

The Social Security Administration, in June 1983, granted 
disability benefits, in part, due to arthritis of the lumbar 
spine.

An April 1984 psychiatric consultation report reveals the 
veteran complained of back pain and that he gave a history of 
being in an automobile many years ago.  
The veteran, in an August 1984 statement, alleged he had a 
back disorder due to an automobile accident in service.

In November 1984, the veteran again filed a claim of service 
connection for a back disorder, as well as for other 
disorders.

In September 1985, the RO again denied service connection for 
a back disorder.

A hospital summary covering the period of January 1988 to 
February 1988 shows the veteran complained of low back pain 
which radiated down the left lower extremity.  He denied 
having any previous direct or indirect trauma of the low back 
or lower extremities.  He received rehabilitation therapy for 
his chronic low back strain with degenerative joint disease 
and partial lumbarization of the S1 segment.

In April 1991, the veteran was treated for low back pain.  In 
May 1991, the veteran was admitted to the hospital for 
rehabilitation treatment of his low back pain.  

In May 1991, the veteran again filed a claim of service 
connection for a low back disorder.  

The RO, in May 1991, denied the claim of service connection 
for a low back disorder including arthritis.

Periodically between 1991 and 1993, the veteran was treated 
for low back pain.

In March 1992, from September to October 1992, from July to 
August 1993, and in September 1994, the veteran was 
hospitalized for rehabilitation treatment due to low back 
pain.

Outpatient treatment reports from 1994 to 1995 show the 
veteran was treated for low back pain.

A January 1995 Board remand, on a then-pending issue of 
entitlement to a temporary total hospitalization rating 
related to a May 1991 admission, requested that the RO 
adjudicate an intertwined issue of service connection for a 
low back disorder (or whether there was new and material 
evidence to reopen a claim for service connection for a low 
back disorder).

VA examination in April 1995 revealed a diagnosis of 
mechanical low back pain.  April 1995 X-ray studies of the 
lumbar spine revealed that the disc spaces were normal; that 
there was osteophytosis of L2, L3, and L5 due to spondylosis; 
and that there was also degenerative osteoarthritis of both 
sacroiliac joints.  In May 1995, the veteran was admitted to 
the hospital for an exacerbation of low back pain.

On VA examination in July 1996, the veteran stated that he 
was in an automobile accident while in service and that he 
injured his back.  The examiner diagnosed chronic low back 
pain of the lumbar spine secondary to an automobile accident 
while in the military, with progressive pain and severe 
limited range of motion, functional defect, and evidence of 
degenerative joint disease.  The doctor recommended that the 
RO rating board obtain the veteran's old records if further 
information was desired.

In February 1997, a VA examiner reviewed the claims file in 
order to offer an opinion regarding the etiology of the 
veteran's low back disability.  The examiner noted that the 
veteran started receiving treatment for his spine in 1977.  
He noted that records in 1977 indicate that the veteran did 
not have any back pain until two years prior.  The examiner 
acknowledged that the veteran was in an automobile accident 
in 1956 and that he suffered a spleenic injury which was 
managed non-operatively.  He noted that there was no 
documentation from the 1960s showing the veteran had spine 
problems.  He also noted the veteran had documented 
transitional vertebra as well as spina bifida occult, neither 
one of which was likely to be responsible for any symptoms, 
and that they were not service-connected.  The examiner 
reported that since the veteran was 50 years old at the time 
he developed spine problems, and since he was currently 
nearly 70 years old, the development of degenerative 
arthritis of the spine was reasonable, and need not be 
secondary to a previous skeletal trauma.  He stated that with 
a reasonable degree of medical certainty that there was no 
cause and effect relationship between his 1956 automobile 
accident and his current degenerative joint disease of the 
lumbar spine.

An April 1997 RO decision continued to deny service 
connection for a low back disorder.  This issue was added to 
an April 1997 supplemental statement of the case, which also 
addressed a then-pending appellate issue of entitlement to a 
temporary total hospitalization rating related to a May 1991 
admission.

A November 1997 Board decision denied entitlement to a 
temporary total hospitalization rating related to a May 1991 
admission.  The Board decision noted the veteran had not 
appealed the April 1997 RO decision which denied service 
connection for a low back disorder.

In March 1999, the veteran filed an application to reopen a 
claim of service connection for a low back disorder.  He 
stated that he had a back disorder as a result of an 
automobile accident in October 1956.

In August 1999, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a low back disorder.

In November 1999, the veteran submitted copies of service 
medical records, outpatient treatment reports, and hospital 
summaries which were previously of record.  The only reports 
which appear not to be duplicative were notes from an April 
1978 hospitalization.  These hospital notes contain the same 
basic information which was noted in the April-June 1978 
hospital summary which was previously considered.

II.  Analysis

A claim for service connection for a low back disorder, or 
application to reopen the claim, was denied in multiple final 
Board and RO decisions.  The last such decision was an 
unappealed April 1997 RO decision, which is considered final, 
with the exception that the claim may be reopened if new and 
material evidence has been submitted since then.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet.App. 273 (1996); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3rd 1356 (Fed.Cir. 1998).

Evidence available at the time of the April 1997 RO decision 
included the veteran's service and post-service medical 
records.  The veteran's service medical records show he was 
in an automobile accident in 1956 and that immediately 
following the accident he complained of low back pain.  X-ray 
studies of the back at the time of the accident revealed the 
veteran had a transitional vertebra with sacralization and 
spina bifida occulta and that such condition was congenital.  
The radiologist stated that there were no changes of the 
lumbar spine which could have resulted from the automobile 
accident.  His back pain improved and for the remaining of 
his service, which ended in 1957, there was no further 
mention of the veteran complaining of back pain.  Post-
service treatment and examination reports from 1977 to 1997 
show the veteran complained of low back pain which he 
attributed to an automobile accident in service.  The 
diagnoses found on the medical reports were degenerative 
joint disease of the lumbar spine, chronic low back strain 
with degenerative joint disease and partial lumbarization of 
the S1 segment, left fourth lumbarvertebral radiculopathy, 
acute low back pain with probable herniated disc, and L3-L4 
neuropathy of questionable cause.  In July 1996, a VA 
examiner diagnosed a chronic low back disorder secondary to 
an automobile accident in service, but it is clear from the 
record that such statement was made solely on history 
provided to him by the veteran.  In contrast, a February 1997 
VA medical opinion was based on a review of historical 
records and concluded that there was no cause and effect 
relationship between the veteran's 1956 automobile accident 
and his current low back disorder.

Evidence available at the time of the April 1997 RO decision 
also included hearing testimony and written assertions by the 
veteran, to the effect that his low back disorder was a 
result of an automobile accident in service. 

Evidence submitted since the April 1997 RO decision includes 
duplicate copies of service and post-service medical records; 
such redundant documents are not new.  Although some clinical 
notes from the April 1978 hospitalization were not previously 
of record, the information in the notes is cumulative of 
information which was of record at the time of the Apil 1997 
RO decision; such is not new evidence.  Since the April 1997 
RO decision, the veteran has again asserted that his low back 
condition is due to injury in service.  This redundant 
assertion is not new evidence.  It also is not material 
evidence since, as a layman, the veteran has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

Given the foregoing, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a low back disability.  38 C.F.R. 
§ 3.156; Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999).
Thus, the April 1997 RO decision remains final.


ORDER

An application to reopen the claim of service connection for 
a low back disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

